Hunt, J.
Section 4604, Political Code, having been passed at the Fourth session of the legislature, it is the duty of the court, under a statute of that same session (Section 5181, Political Code,) to give it full force and effect, in like manner as if it had been adopted after the passage of the four codes. By doing this we find that its provisions expressly control the fees allowed a sheriff “for transporting any person by order of court. ’5 The language used is sweeping. It covers instances of prisoners transported to the penitentiary, *317of insane persons transported to the asylum, of persons transported in contempt proceedings, of witnesses transported under an order of court, or any other instance where such a seivice is to be performed. If the statute had used the words ‘ ‘any prisoner,5 5 the argument of limitation excluding cases of transportation of insane persons, if elsewhere provided for, would be reasonable; but by the unrestricted use of the word “person” the manifest intention of the legislature was to provide a uniform rule of compensation to sheriffs in any and all cases where they are called upon to transport persons in obedience to orders of a court. We look upon Section 4604 as a subsequent statute covering the subject-matter of the transportation of any person by a sheriff under order of court, and as intended to be a substitute for Section 2311, and all other former statutes upon the same subject. On principle, it therefore operated as a repeal of such previous statutes.
We are mindful of the rule that where two statutes are passed at the same session of the legislature the presumption against repeal is strong. (State v. Rotwitt, 17 Montana, 41, 41 Pac. 1004.) Yet if Section 2311 is displaced by Section 4604, which defines what shall be allowed for transporting insane as well as any other persons transported by order of court, Section 4604 must govern. “The revision is a substitute ; it displaces and repeals the former law as it stood, relating to the subjects within its purview.” (Suth. St. Const. § 154.)
If a sheriff presented a bill for transporting an insane per-sane person to the asylum for more than 10 cents a mile as his actual expenses incurred, and claimed payment under Section 2311, the commissioners would at once be justified in refusing payment, upon the ground that Section 2311 was displaced by Section 4604, which limits the allowance to 10 cents as in full for transportation and dieting of any person transported by order of the court.
The actual expenses of transporting a violently insane person may often exceed 10 cents per mile, while ordinarily such *318an allowance would be a liberal one. Doubtless consideration of such varying charges prompted the legislature to establish a uniform rate as equitable and just in all cases. JBut as uniformity seems clearly to have been intended by the subsequent general statute, and the object was to prescribe but one rule in respect to the subject of transportation of any persons transported by order of court, the general statute must control. (Tracy v. Tuffly, 134 U. S. 206, 10 Sup. Ct. 527.) The judgment is affirmed.

Affirmed.

Pemberton, C. J., and Buck, J., concur.